Exhibit 10.3

 

LOGO [g578672g03f76.jpg]

February 7, 2018

Sent via email to:

Mateon Therapeutics

Attn: Matthew M. Loar, Chief Financial Officer

Dear Matt:

The purpose of this letter agreement (this “Engagement Letter” or the
“Agreement”) is to set forth the terms and conditions pursuant to which Divine
Capital Markets LLC (“Divine” or the “Placement Agent”), shall serve as the
Placement Agent; in that capacity Divine shall introduce Mateon Therapeutics,
Inc. (the “Company”) to one or more investors (each an “Introduced Investor”) in
connection with the proposed $3 to $4 million offering (the “Placement” or
“Offering”) of securities (“Securities”) of the Company on a “best efforts”
basis, subject to the terms and conditions of this Agreement.

The terms of an Offering and the Securities issued in such Offering shall be
mutually agreed upon by the Company and the purchasers in such Offering (each, a
“Purchaser” and collectively, the “Purchasers”) and nothing herein enables
Divine to bind the Company or any Purchaser; further, the terms and conditions
of an Offering and the Securities issued in such Offering shall be subject to
approval by the Company’s Board of Directors. This Agreement and the documents
executed and delivered by the Company and the Purchasers in connection with the
Placement shall be collectively referred to herein as the “Transaction
Documents.” The materials utilized to offer the Securities shall be referred to
as the “Offering Materials.” The date of each of the closings of an Offering
shall be referred to herein as the “Closing Date.” The Company expressly
acknowledges and agrees that the Placement Agent’s obligations hereunder are on
a reasonable “best efforts” basis only and that the execution of this Agreement
does not constitute a commitment by Divine to purchase or to sell the Securities
and does not ensure the successful placement of the Securities or any portion
thereof. The identities of the Introduced Investors shall be proprietary
information of Divine and shall not be divulged to third parties by the Company,
nor used by the Company outside the scope of the Placement Agent’s engagement as
described herein, other than as required by applicable law and to register their
shares with the SEC; provided, however, that nothing in the preceding sentence
shall prohibit the Company from communicating with any Purchaser with respect to
their investment in the Company.

The subscription proceeds for any Securities sold in the Offering will be
deposited in a non-interest bearing escrow account established by the Company
and Divine at U.S. Bank, or another mutually acceptable federally chartered
bank, in accordance with the requirements of Rule 15c2-4 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the interpretations
relating thereto issued by the Financial Industry Regulatory Authority
(“FINRA”). Upon Closing of the Offering, the proceeds will be released upon the
joint authorization and direction of the Company and the Placement Agent;
notwithstanding the foregoing, Divine will authorize, at the direction of the
Company, the release of any and all proceeds attributable to investors who are
not

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

Introduced Investors; upon termination of the Offering without any Closings, the
escrow agreement governing the account shall provide that the escrow agent shall
promptly return such proceeds, without the payment of interest and without
deduction, to the subscribers.

SECTION 1.    COMPENSATION AND OTHER FEES.

(A)    Commission. As compensation for Divine’s services hereunder, Divine shall
be entitled to a selling commission in cash equal to ten percent (10.0%) of the
gross proceeds from the sale of Securities as a part of the Offering to
Introduced Investors consummated at each Closing, which commission will be due
and payable upon the receipt by the Company of the net proceeds thereof from the
escrow described in the preceding paragraph (each an “Escrow Closing”).

(B)    Warrants. As additional compensation for the Services to be provided by
Divine in connection with the Offering, at the relevant Escrow Closing the
Company shall issue to Divine or its designees warrants (the “Divine Warrants”)
to purchase that number of Securities equal to ten percent (10.0%) of the
aggregate number of Securities sold to Introduced Investors in the relevant
Closing; in determining the number of Securities for purposes of issuing Divine
Warrants, “Securities” shall take into consideration securities underlying any
convertible Securities issued in the Offering for which the Company receives
cash proceeds on the Closing Date. Divine Warrants shall have an exercise price
equal to 100% of the price at which Securities are issued to Investors, and an
exercise period of five years. The Divine Warrants shall be issued to Divine
contemporaneously with an Escrow Closing and shall contain customary terms,
including, without limitation, provisions for cashless exercise, anti-dilution
protections in the event of stock splits and similar events, and registration
rights consistent with the registration rights granted to the investors in the
Offering.

(C)    Non-Accountable Expense. Upon each closing, the Company also shall pay to
Divine a Non-Accountable expense reimbursement equal to three percent (3.0%) of
the aggregate gross proceeds received by the Company from the sale of its
securities to Introduced Investors.

(D)    Divine shall take any and all steps necessary to ensure that its
compensation to be paid for services hereunder complies with any applicable
rules and regulations of FINRA.

SECTION 2.    SERVICES TO BE RENDERED BY DIVINE.

Without limiting the generality of the foregoing, Divine will:

(A)    Introduce the Company to potential investors for the Placement;

(B)    Divine agrees to furnish advice to Company in connection with the
identification of individual and institutional sources of financing; arrangement
of appropriate introductions to such parties; and marketing of financing
proposals. Divine will also assist in preparation of the Transaction Documents
and Offering Materials. Divine shall also render such other financial consulting
and/or investment banking services as may from time to time be agreed upon by
Divine and Company.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

(C)    Divine will update the Company on at least a weekly basis on progress of
milestones.

SECTION 3.    COMPANY REPRESENTATIONS AND WARRANTIES.

The Company represents and warrants to, and agrees with, Divine that:

(A)    The Offering Memorandum (and any documents that accompany it) as amended
or supplemented will comply in all material respects with the Securities Act of
1933, as amended, and the applicable Rules and Regulations thereunder. The
Offering Memorandum (and any documents to accompany it) as amended or
supplemented will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Any incorporated documents (the “Incorporated Documents”), when
filed with the Securities and Exchange Commission (the “Commission”), conformed
when filed in all material respects to the requirements of the Exchange Act and
the applicable Rules and Regulations, and none of such documents, when they were
or are filed with the Commission, contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein (with respect to Incorporated Documents incorporated by reference in the
Offering Memorandum as amended or supplemented, in light of the circumstances
under which they were made not misleading); and any further documents
subsequently incorporated by reference in the Offering Memorandum, as amended or
supplemented, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(B)    In communicating with the Introduced Investors, the Company will not,
without the prior consent of the Placement Agent, prepare, use or refer to, any
Offering Memorandum or other offering materials.

(C)    The Company will furnish promptly to Divine all information and material
concerning the Company and the Offering that Divine reasonably requests in
connection with the performance of its obligations hereunder. The Company
represents and warrants that all information made available to Divine by the
Company will, at all times during the period of the engagement of Divine
hereunder, be complete and correct in all material respects and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading in light of the
circumstances under which such statements are made. The Company further
represents and warrants that any financial or other projections or forecasts
provided to Divine will have been prepared in good faith and will be based upon
assumptions which, in light of the circumstances under which they are made, are
reasonable. The Company acknowledges and agrees that in rendering its services
hereunder Divine will be using and relying upon, without any independent
investigation or verification thereof, all information that is or will be
furnished to Divine by or on behalf of the Company and on publicly available
information, and Divine will not in any respect be responsible for the accuracy
or completeness of any of the

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

foregoing information, and that Divine will not undertake to make an independent
appraisal of any of the assets or of the business of the Company. The Company
understands that in rendering services hereunder Divine does not provide
accounting, legal or tax advice and will rely upon the advice of the Placement
Agent’s counsel and advisers.

(D)    At its next Annual Meeting of Stockholders, the Company will seek
stockholder approval to increase its pool of authorized shares of common stock.
At this Annual Meeting of Stockholders, the Company acknowledges and agrees that
it will not seek stockholder approval to enact a reverse split of its common
stock, unless the Company receives the express written approval of Divine
Capital Markets.

SECTION 4.    REPRESENTATIONS AND WARRANTIES.

Divine shall be entitled to rely upon any and all representations and warranties
of the Company included in the purchase agreements entered into by the Company
and the Purchasers in connection with the Placement, subject to the
qualifications and limitations therein, including, but not limited to, any
disclosure set forth on an applicable schedule.

SECTION 5.    ENGAGEMENT TERM & SURVIVAL.

Divine’s engagement under this Agreement shall be exclusive for a period of six
months from the date hereof, or the date of the final placement Closing (the
“Term”). Notwithstanding anything to the contrary contained herein, the
Company’s representations and warranties; the provisions concerning
confidentiality, indemnification, contribution, choice of law and venue; and the
Company’s obligations to pay fees earned and payable pursuant to Section 1
hereof, will survive any expiration or termination of this Agreement. Divine
agrees not to use any confidential information concerning the Company provided
to them by the Company for any purposes other than those contemplated under this
Agreement.

SECTION 6.    CONFIDENTIALITY.

Each Party agrees that any written or oral information including advice rendered
by Divine, given in connection with this engagement is for the confidential use
of the receiving party only in its evaluation of the transaction and preparation
of the Offering Materials and, except as otherwise required by law, each party
will not disclose or otherwise refer to the information given that party by the
other party in any manner without prior written consent of the providing party.

SECTION 7.    NO FIDUCIARY RELATIONSHIP.

This Agreement does not create, and shall not be construed as creating rights
enforceable by any person or entity that is not a party hereto, except those
entitled hereto by virtue of the indemnification provisions hereof. The Company
acknowledges and agrees that Divine is not and shall not be construed as a
fiduciary of the Company and that Divine shall not have any duties or
liabilities to the equity holders or the creditors of the Company or to any
other person by virtue of this Agreement or the retention of Divine hereunder,
all of which are hereby expressly waived.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

SECTION 8.    CLOSING.

The obligations of Divine and the Purchasers, and the Closing(s) of the sale of
the Securities hereunder, are subject to the accuracy, when made and on the
respective Closing Date, of the representations and warranties of the Company
contained or incorporated herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(A)    No stop order relating to the Offering shall have been issued by any
federal or state agency.

(B)    Divine shall not have discovered on or prior to the Closing Date that the
Offering Memorandum or any amendment or supplement thereto or any Incorporated
Documents, contains an untrue statement of a fact which, in the opinion of the
Placement Agent, is material or omits to state any fact which, in the opinion of
the Placement Agent, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(C)    All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Offering Memorandum as amended or supplemented, the
Transaction Documents, and all other legal matters relating to this Agreement
and the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to Divine and its counsel, and the Company shall have
furnished to Divine and to its counsel all documents and information that they
may reasonably request to enable them to pass upon such matters.

(D)    Divine shall have received from outside counsel to the Company such
counsel’s written opinion, addressed to each of Divine and the Purchasers dated
as of the Closing Date, in form and substance reasonably satisfactory to the
Placement Agent.

(E)    Neither the Company nor any of its Subsidiaries (i) shall have sustained
since the date of the latest audited or, in the case if an audit has not been
completed, unaudited financial statements included or incorporated by reference
in the Offering Memorandum, as amended or supplemented, any loss or interference
with its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Offering Memorandum, as amended or supplemented, and
(ii) since such date there shall not have been any material change in the
capital stock or long-term debt of the Company or any of its Subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries, other
than losses in the Company’s ordinary course of business incurred in connection
with the development of investigational drugs for oncology indications,
otherwise than as set forth in or contemplated by the Offering Memorandum, as
amended or supplemented, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Offering Memorandum, as amended or supplemented.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

(F)    Subsequent to the execution and delivery of this Agreement, there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the Nasdaq Global Market or the NYSE American or in
the over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by
Offering Memorandum, as amended or supplemented.

(G)    No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of a Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect the business or operations of the
Company; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued as
of a Closing Date which would prevent the issuance or sale of the Securities or
materially and adversely affect the business or operations of the Company.

(H)    The Company shall be obligated following Closing to prepare and file with
the Commission a Current Report on Form 8-K with respect to the Placement.

(I)    The Company shall have entered into subscription agreements with each of
the Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.

(J)    Prior to the Closing Date, the Company shall have furnished to Divine
such further information, certificates and documents as either of Divine or its
counsel shall request.

(K)    The terms of the Offering and of the Securities shall be acceptable to
the Placement Agent.

(L)    The Transaction Documents shall be acceptable in form and substance to
the Placement Agent.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

(M)    The Company shall have paid or made arrangements for the prompt payment
of all Offering out of pocket expenses (not to exceed $25,000), including the
Blue Sky fees and expenses relating Blue Sky services to be performed by counsel
to the Placement Agent. Out of pocket expenses in excess shall be submitted to
the Company in advance for approval, which approval shall not be unreasonably
withheld.

All opinion letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

SECTION 9.    INDEMNIFICATION.

The parties agree to the terms of Divine’s standard indemnification agreement,
which is attached hereto as Appendix A and incorporated herein by reference. The
provisions of this Section 9 shall survive any termination of this Agreement.

SECTION 10. ANNOUNCEMENTS.

The Company grants to Divine the right to place customary announcement(s) of the
Placement in certain newspapers and to mail announcement(s) to persons and firms
selected by Placement Agent subject to the Company’s prior written approval,
which shall not be unreasonably withheld, and all costs of such announcement(s)
will be borne by Divine.

SECTION 11. GOVERNING LAW.

This Agreement will be governed by, and construed in accordance with, the laws
of the State of New York applicable to agreements made and to be performed
entirely in such State. This Agreement may not be assigned by either party
without the prior written consent of the other party. This Agreement shall be
binding upon and inure to the benefit of the parties hereto, and their
respective successors and permitted assigns. Any right to trial by jury with
respect to any dispute arising under this Agreement or any transaction or
conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York located in New
York County or into the Federal Court located in Manhattan, New York, New York
and, by execution and delivery of this Agreement, the Company hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of aforesaid courts. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. If either party shall commence an action or proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

SECTION 12. ENTIRE AGREEMENT/MISC.

This Agreement embodies the entire agreement and understanding between the
parties hereto, and supersedes all prior agreements and understandings, relating
to the subject matter hereof. If any provision of this Agreement is determined
to be invalid or unenforceable in any respect, such determination will not
affect such provision in any other respect or any other provision of this
Agreement, which will remain in full force and effect. This Agreement may not be
amended or otherwise modified or waived except by an instrument in writing
signed by each of Divine and the Company. The representations, warranties,
agreements and covenants contained herein shall survive the closing of the
Placement and delivery and/or exercise of the Securities, as applicable. This
Agreement may be executed in two or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

SECTION 13. NOTICES.

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature pages attached hereto prior to 6:30 p.m. (New York time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York time) on any business day, (c) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages hereto.

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning an executed copy of this Agreement to the Placement Agent.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

Very truly yours, DIVINE CAPITAL MARKETS, LLC By:       /s/ Steven Charest  
Name: Steven Charest   Title: Managing Director

Signatures continued next page

Address for notice:

Divine Capital Markets LLC

39 Broadway 36th Floor

New York, NY 10003

Accepted and Agreed to as of

The date first written above:

 

MATEON THERAPEUTICS, INC. By:       /s/ Matthew M. Loar   Name: Matthew M. Loar
  Title: Chief Financial Officer

Address for notice:

701 Gateway Blvd., Suite 210

South San Francisco, CA 94080

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

APPENDIX A — INDEMNIFICATION PROVISIONS

(A)    The Company agrees to indemnify and hold harmless Divine and its
affiliates and their respective officers, directors, employees, agents, counsel,
advisers and consultants, and any persons controlling Divine or any of its
affiliates within the meaning of Section 15 of the Securities Act of 1933 or
Section 20 of the Securities Exchange Act of 1934 (Divine and each such other
person or entity being referred to herein as an “Indemnified Person”), from and
against all claims, liabilities, losses or damages (or actions in respect
thereof) or other expenses which (A) are related to or arise out of (i) actions
taken or omitted to be taken (including any untrue statements made or any
statements omitted to be made) by the Company or its respective affiliates or
(ii) actions taken or omitted to be taken by an Indemnified Person with the
consent or in conformity with the actions or omissions of the Company or their
respective affiliates or (iii) any investigation, litigation, or inquiry by a
regulatory or self-regulatory agency or authority involving the Company or any
transaction arising under any agreements between the Company and Divine or
(B) are otherwise related to or arise out of the Placement Agent’s activities on
behalf of the Company or its respective affiliates pursuant to this Agreement or
(C) in any way involving or alleged to involve the Company, the Offering or the
Securities. The Company will not be responsible, however, for any losses,
claims, damages, liabilities or expenses pursuant to clause (B) of the preceding
sentence which are resulted from such Indemnified Person’s violation of law,
gross negligence or willful misconduct. In addition, the Company agrees to
advance (and in the absence of advancement required hereunder) to promptly
reimburse each Indemnified Person for all out-of-pocket expenses (including fees
and expenses of counsel) as they are incurred by such Indemnified Person in
connection with investigating, preparing, conducting or defending any such
action or claim, whether or not in connection with litigation in which any
Indemnified Person is a named party, or in connection with enforcing the rights
of such Indemnified Person under this Agreement.

(B)    Promptly after receipt by Divine of notice of any claim or the
commencement of any action or proceeding with respect to which Divine is
entitled to indemnity hereunder, Divine will notify the Company in writing of
such claim or of the commencement of such action or proceeding, and the Company
will assume the defense of such action or proceeding and will employ counsel
reasonably satisfactory to Divine and will pay the fees and expenses of such
counsel. Notwithstanding the preceding sentence, Divine will be entitled to
employ counsel separate from counsel for the Company and from any other party in
such action if counsel for Divine determines that to do so would be in the best
interests of the Placement Agent. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company. The Company will have the exclusive right to settle the claim or
proceeding at its sole expense provided (i) such settlement includes an
unconditional release of each Indemnified Party from any liabilities arising out
of such action and does not include any findings of fact or admissions of
culpability as to the Indemnified Party and (ii) the parties agree that the
terms of such Settlement shall remain confidential.

(C)    The Company agrees to notify Divine promptly of the assertion against it
or any other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by this engagement letter.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN



--------------------------------------------------------------------------------

(D)    If for any reason the foregoing indemnity is unavailable to Divine or
insufficient to hold Divine harmless, then the Company shall contribute to the
amount paid or payable by Divine as a result of such tosses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and the Placement
Agent on the other, but also the relative fault of the Company on the one hand
and Divine on the other that resulted in such losses, claims, damages or
liabilities, as well as any relevant equitable considerations. The amounts paid
or payable by a party in respect of losses, claims, damages and liabilities
referred to above shall be deemed to include any legal or other fees and
expenses incurred in defending any litigation, proceeding or other action or
claim. Notwithstanding the provisions hereof, the Placement Agent’s share of the
liability hereunder shall not be in excess of the amount of fees actually
received, or to be received, by such Placement Agent under this engagement
letter (excluding any amounts received as reimbursement of expenses incurred by
such Placement Agent).

(E)    These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this engagement letter or otherwise.

 

DIVINE CAPITAL MARKETS LLC

NEW YORK I CHICAGO

39 Broadway, 36’’’ Floor, New York, NY 10006     |     tel 212 344 5867
    |     fax 212 509 5867     |     www.divinecapitaLcom     |     Membel FINRA
sine MSFIN